

116 HR 3294 IH: Refund Equality Act of 2019
U.S. House of Representatives
2019-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3294IN THE HOUSE OF REPRESENTATIVESJune 14, 2019Ms. Judy Chu of California (for herself, Mr. Danny K. Davis of Illinois, Mr. Panetta, Mr. Suozzi, Mr. Higgins of New York, Mr. Gomez, Mr. Blumenauer, Ms. DelBene, Mr. Doggett, Ms. Sewell of Alabama, Ms. Sánchez, Mr. Larson of Connecticut, Mr. Beyer, Mr. Pascrell, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo permit legally married same-sex couples to amend their filing status for tax returns outside the
			 statute of limitations.
	
 1.Short titleThis Act may be cited as the Refund Equality Act of 2019. 2.Extension of period of limitation for certain legally married couples (a)In generalIn the case of an individual first treated as married for purposes of the Internal Revenue Code of 1986 by the application of the holdings of Revenue Ruling 2013–17—
 (1)if such individual filed a separate return for a taxable year ending before September 16, 2013, for which a joint return could have been made by the individual and the individual's spouse but for the fact that such holdings were not effective at the time of filing, the time prescribed by section 6013(b)(2)(A) for filing a joint return after filing a separate return shall not expire before the date prescribed by law (including extensions) for filing the return of tax for the taxable year that includes the date of the enactment of this Act, and
 (2)in the case of a joint return filed pursuant to paragraph (1)— (A)the period of limitation prescribed by section 6511(a) of such Code for any such taxable year shall be extended until the date prescribed by law (including extensions) for filing the return of tax for the taxable year that includes the date of the enactment of this Act, and
 (B)section 6511(b)(2) shall not apply to any claim of credit or refund with respect to such return. (b)Amendments, etc. restricted to change in marital statusSubsection (a) shall apply only with respect to amendments to the return of tax, and claims for credit or refund, relating to a change in the marital status for purposes of the Internal Revenue Code of 1986 of the individual.
			